                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA                        )
                                                 )
 v.                                              )   CRIM. ACT. NO. 1:19-cr-242-TFM-N
                                                 )
 ERIC SCOTT RISLEY                               )
                                                 )

                              ACCEPTANCE OF GUILTY PLEA
                              AND ADJUDICATION OF GUILT

          On November 15, 2019, the Defendant Eric Scott Risley, by consent, appeared before the

Magistrate Judge and entered a plea of guilty to Count One of the Indictment (Doc. 1) charging a

violation of Title 18, United States Code, Section 922(g)(1), Felon in Possession of a Firearm. See

Doc. 21. The Magistrate Judge entered a Report and Recommendation wherein she recommends

the plea of guilty be accepted. See Doc. 23. No objections were filed and the time frame has

passed.

          Accordingly, the Report and Recommendation is adopted as the opinion of the Court. The

plea of guilty of the Defendant to Count 1 of the Indictment is accepted and the Defendant is

adjudged guilty of such offense.

          A sentencing hearing has been scheduled for February 27, 2020 at 3:30 p.m. under

separate Order.

          DONE and ORDERED this 3rd day of December, 2019.

                                           /s/ Terry F. Moorer
                                           TERRY F. MOORER
                                           UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
